Title: Report on Washington-Carleton Correspondence about Treason, [12 August] 1782
From: Madison, James
To: 


[12 August 1782]
The Committee to whom were referred Genl Washington’s letter of  with the papers inclosed submit the following report.
That Congress approve the conduct of General Washington in refusing to enter into any discussion with Genl Carlton on the subject of the Treason laws passed by the several States.
x
1x That the States of America which compose the Union being sovereign & Independent, the laws respectively passed by them for their internal government & the punishment of their offending Citizens, cannot be submitted to the discussion of a foreign power much less of an enemy.
2 That as soon as due provision shall be made on the part of the Enemy for settling & discharging the balance due to the U. S. for the past maintenance of Prisoners, and solid arrangements made to provide for them in future, a general exchange of Prisoners will be concurred in on the part of the U. States.
3 That a copy of the two last resolutions be transmitted by Genl Washington to Genl Carlton.
